Order entered April 22, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00395-CV

                            IN RE LESTER TRICHE, Relator

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. MA-09-15662

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS this petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE